In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00036-CR



         ROYCE WAYNE SEWELL, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323550




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Royce Wayne Sewell has filed a motion to dismiss his appeal, signed both by Sewell and

his counsel. Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, we grant his

motion. See TEX. R. APP. P. 42.2(a).

       We dismiss the appeal.




                                          Jack Carter
                                          Justice

Date Submitted:       April 23, 2014
Date Decided:         April 24, 2014

Do Not Publish




                                             2